Citation Nr: 1132386	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2006 for the grant of service connection for sensory radiculitis of the right lower extremity.

2.  Entitlement to an effective date earlier than October 10, 2006 for the grant of service connection for lumbar radiculopathy involving the left groin femoral nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Appellant (the Veteran) had active service from September 1968 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the RO in San Diego, California.

The Veteran did not report for a Board hearing that was scheduled to be conducted via videoconference in August 2010.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In a June 2006 decision, the Board denied separate ratings for lower extremity neurological residuals of the Veteran's service-connected low back disability.  

3.  The Veteran has not filed a motion alleging clear and unmistakable error in the June 2006 Board decision.

4.  Following the June 2006 Board decision, the earliest claim for separate compensable ratings for lower extremity neurological impairment was received on October 10, 2006.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than January 31, 2006 for the grant of service connection for right lower extremity neurological impairment have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).

2.  The criteria for the assignment of an effective date earlier than October 10, 2006 for the grant of service connection for left lower extremity neurological impairment have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a November 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for separate ratings for lower extremity neurological impairment, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

Earlier Effective Date Analysis

The Veteran is seeking an effective date earlier than January 31, 2006 for the grant of service connection for right lower extremity neurological impairment and an effective date earlier than October 10, 2006 for left lower extremity neurological impairment.  He essentially contends that the record contains clinical evidence from about January 2006 supporting the existence of separately ratable neurological symptoms in his lower extremities, as well as attribution of those symptoms to the service-connected low back disability.  

The Board considered and denied separate ratings for lower extremity neurological residuals of the Veteran's low back disability in a June 2006 decision.  The Board found specifically (p.16) that "there is no indication of a diagnosed neurological disorder, and no indication that any separately ratable neurological manifestation is associated with the service-connected disability at any point pertinent to the appeal."  

The Board's June 2006 decision was final when issued.  As the Veteran did not appeal the decision or move the Board to reconsider it, his only recourse to obtain an effective date earlier than that decision would be to file a motion to amend the decision based on clear and unmistakable error (CUE).  To date, the Veteran has not filed such a motion, and his assertions regarding this claim do not rise to the level of a CUE motion.  To raise CUE there must be some degree of specificity as to what the alleged error is and persuasive reasons must be given as to why the result would have been manifestly different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

To directly attack the Board's findings in June 2006 amounts to an attempted freestanding claim for an earlier effective date.  To the extent that the Veteran has attempted to raise such a freestanding claim for earlier effective date for service connection, the appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Leonard V. Nicholson, 405 F3d 1333 (Fed Cir 2005). 

After the June 2006 Board decision, the first correspondence from the Veteran is the current claim, received on October 10, 2006, which is after the January 31, 2006 assigned effective date for right lower extremity sensory radiculitis, and is the same as the date of receipt of the claim for service connection for left lumbar radiculopathy (involving the left groin femoral nerve).  As such, there is no basis to assign an effective date earlier than January 31, 2006 for the grant of service connection for sensory radiculitis of the right lower extremity or October 10, 2006 for the grant of service connection for left lumbar radiculopathy (involving the left groin femoral nerve).  


In reaching this conclusion, we have considered the applicability of the benefit-of-the-doubt doctrine; however, as basis of denial of the appeal is that the claim lacks legal merit, the appeal must be denied as a matter of law and not based on a preponderance of the evidence.  


ORDER

An effective date earlier than January 31, 2006 for the grant of service connection for sensory radiculitis of the right lower extremity is denied.

An effective date earlier than October 10, 2006 for the grant of service connection for left lumbar radiculopathy involving the left groin femoral nerve is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


